

115 HR 4604 IH: Increasing Access to a Secure Retirement Act of 2017
U.S. House of Representatives
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4604IN THE HOUSE OF REPRESENTATIVESDecember 7, 2017Mr. Walberg (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Employee Retirement Income Security Act of 1974 to provide a fiduciary safe harbor for
			 the selection of a lifetime income provider, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Access to a Secure Retirement Act of 2017. 2.Fiduciary safe harbor for selection of lifetime income providerSection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end the following:
			
				(e)Safe harbor for annuity selection
 (1)In generalWith respect to the selection of an insurer and a guaranteed retirement income contract, the requirements of subsection (a)(1)(B) will be deemed to be satisfied if a fiduciary—
 (A)engages in an objective, thorough, and analytical search for the purpose of identifying insurers from which to purchase such contracts;
 (B)with respect to each insurer identified under subparagraph (A)— (i)considers the financial capability of such insurer to satisfy its obligations under the guaranteed retirement income contract; and
 (ii)considers the cost (including fees and commissions) of the guaranteed retirement income contract offered by the insurer in relation to the benefits and product features of the contract and administrative services to be provided under such contract; and
 (C)on the basis of such consideration, concludes that— (i)at the time of the selection, the insurer is financially capable of satisfying its obligations under the guaranteed retirement income contract; and
 (ii)the relative cost of the selected guaranteed retirement income contract as described in subparagraph (B)(ii) is reasonable.
 (2)Financial capability of the insurerA fiduciary will be deemed to satisfy the requirements of paragraphs (1)(B)(i) and (1)(C)(i) if— (A)the fiduciary obtains written representations from the insurer that—
 (i)the insurer is licensed to offer guaranteed retirement income contracts; (ii)the insurer, at the time of selection and for each of the immediately preceding 7 plan years—
 (I)operates under a certificate of authority from the insurance commissioner of its domiciliary State which has not been revoked or suspended;
 (II)has filed audited financial statements in accordance with the laws of its domiciliary State under applicable statutory accounting principles;
 (III)maintains (and has maintained) reserves which satisfies all the statutory requirements of all States where the insurer does business; and
 (IV)is not operating under an order of supervision, rehabilitation, or liquidation; (iii)the insurer undergoes, at least every 5 years, a financial examination (within the meaning of the law of its domiciliary State) by the insurance commissioner of the domiciliary State (or representative, designee, or other party approved by such commissioner); and
 (iv)the insurer will notify the fiduciary of any change in circumstances occurring after the provision of the representations in clauses (i), (ii), and (iii) which would preclude the insurer from making such representations at the time of issuance of the guaranteed retirement income contract; and
 (B)after receiving such representations and as of the time of selection, the fiduciary has not received any notice described in subparagraph (A)(iv) and is in possession of no other information which would cause the fiduciary to question the representations provided.
 (3)No requirement to select lowest costNothing in this subsection shall be construed to require a fiduciary to select the lowest cost contract. A fiduciary may consider the value of a contract, including features and benefits of the contract and attributes of the insurer (including, without limitation, the insurer's financial strength) in conjunction with the cost of the contract.
					(4)Time of selection
 (A)In generalFor purposes of this subsection, the time of selection is— (i)the time that the insurer and the contract are selected for distribution of benefits to a specific participant or beneficiary; or
 (ii)if the fiduciary periodically reviews the continuing appropriateness of the conclusion described in paragraph (1)(C) with respect to a selected insurer, taking into account the considerations described in such paragraph, the time that the insurer and the contract are selected to provide benefits at future dates to participants or beneficiaries under the plan.
							Nothing in the preceding sentence shall be construed to require the fiduciary to review the
			 appropriateness of a selection after the purchase of a contract for a
 participant or beneficiary.(B)Periodic reviewA fiduciary will be deemed to have conducted the periodic review described in subparagraph (A)(ii) if the fiduciary obtains the written representations described in clauses (i), (ii), and (iii) of paragraph (2)(A) from the insurer on an annual basis, unless the fiduciary receives any notice described in paragraph (2)(A)(iv) or otherwise becomes aware of facts that would cause the fiduciary to question such representations.
 (5)Limited liabilityA fiduciary which satisfies the requirements of this subsection shall not be liable following the distribution of any benefit, or the investment by or on behalf of a participant or beneficiary pursuant to the selected guaranteed retirement income contract, for any losses that may result to the participant or beneficiary due to an insurer’s inability to satisfy its financial obligations under the terms of such contract.
 (6)DefinitionsFor purposes of this subsection— (A)InsurerThe term insurer means an insurance company, insurance service, or insurance organization, including affiliates of such companies.
 (B)Guaranteed retirement income contractThe term guaranteed retirement income contract means an annuity contract for a fixed term or a contract (or provision or feature thereof) which provides guaranteed benefits annually (or more frequently) for at least the remainder of the life of the participant or the joint lives of the participant and the participant’s designated beneficiary as part of an individual account plan..
		